Name: Commission Regulation (EU) NoÃ 1224/2012 of 18Ã December 2012 amending Regulation (EC) NoÃ 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) NoÃ 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) NoÃ 883/2004 Text with relevance for the EEA and for Switzerland
 Type: Regulation
 Subject Matter: social protection;  economic geography
 Date Published: nan

 19.12.2012 EN Official Journal of the European Union L 349/45 COMMISSION REGULATION (EU) No 1224/2012 of 18 December 2012 amending Regulation (EC) No 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with relevance for the EEA and for Switzerland) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (1), Having regard to Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (2), and in particular Article 92 thereof, Whereas: (1) In order to take into account certain changes in the legislation of some Member States, or their wish to simplify the application of the system of coordination of Regulation (EC) No 883/2004 and Regulation (EC) No 987/2009, requests were made by the Member States to the Administrative Commission for the Coordination of Social Security Systems to amend certain Annexes to Regulation (EC) No 883/2004 and to Regulation (EC) No 987/2009. (2) The Administrative Commission for the Coordination of Social Security Systems has agreed to the requested amendments and has made relevant proposals to the Commission for technical adaptations of the Annexes. (3) The Commission can agree to the relevant proposals. (4) Regulation (EC) No 883/2004 and Regulation (EC) No 987/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 883/2004 is amended as follows: (1) Annex VI is amended as follows: (a) the following new sections are added after section LATVIA: HUNGARY As from 1 January 2012 pursuant to the Act CXCI of 2011 on the benefits for persons with changed working capacity and amendments of certain other acts: (a) the rehabilitation benefit; (b) the invalidity benefit. SLOVAKIA Invalidity pension for a person who became invalid as a dependent child or during full-time doctoral studies while under the age of 26 years and who is always deemed to have fulfilled the required period of insurance (Article 70(2), Article 72(3) and Article 73(3) and (4) of Act No 461/2003 on social insurance, as amended).; (b) in section SWEDEN, (Act 1962:381 as amended by Act 2001:489) is replaced by (Chapter 34 of the Social Insurance Code (2010:110)).; (c) section UNITED KINGDOM is replaced by the following: UNITED KINGDOM Employment and Support Allowance (a) Great Britain Part 1 of the Welfare Reform Act 2007. (b) Northern Ireland Part 1 of the Welfare Reform Act (Northern Ireland) 2007.; (2) Annex VIII is amended as follows: (a) in Part 1, section AUSTRIA is amended as follows: (i) point (c) is replaced by the following: (c) All applications for survivors pensions based on a pension account pursuant to the General Pensions Act (APG) of 18 November 2004, with the exception of cases under Part 2.; (ii) the following new point (g) is added: (g) All applications for benefits under the Notary Insurance Act of 3 February 1972  NVG 1972.; (b) in Part 1, section SWEDEN is replaced by the following: SWEDEN (a) Applications for a guarantee pension in the form of an old-age pension (Chapter 66 and 67 of the Social Insurance Code (2010:110)); (b) Applications for a guarantee pension in the form of a survivors pension (Chapter 81 of the Social Insurance Code (2010:110)).; (c) in Part 2, the following new section is added after section BULGARIA: DENMARK (a) Personal pensions; (b) Benefits in the event of death (accrued based on contributions to Arbejdsmarkedets TillÃ ¦gspension related to the time before 1 January 2002); (c) Benefits in the event of death (accrued based on contributions to Arbejdsmarkedets TillÃ ¦gspension related to the time after 1 January 2002) referred to in the Consolidated Act on Labour Market Supplementary Pension (Arbejdsmarkedets TillÃ ¦gspension) 942:2009.; (d) in Part 2, section SWEDEN is replaced by the following: SWEDEN Income pensions and premium pensions (Chapters 62 and 64 of the Social Insurance Code (2010:110)).; (3) Annex IX is amended as follows: (a) in Part I, in section SWEDEN, (Act 1962:381) is replaced by (Chapter 34 of the Social Insurance Code (2010:110)).; (b) in Part II, in section SLOVAKIA, point (b) is deleted; (c) in Part II, section SWEDEN is replaced by the following: SWEDEN Sickness compensation and activity compensation in the form of guarantee compensation (Chapter 35 of the Social Insurance Code (2010:110)) Widows pension calculated on the basis of credited insurance periods (Chapter 84 of the Social Insurance Code (2010:110)). Article 2 Regulation (EC) No 987/2009 is amended as follows: (1) in Annex 1, in section SPAIN-PORTUGAL, point (a) is deleted; (2) Annex 3 is amended as follows: (a) sections ITALY and MALTA are deleted; (b) a new section CYPRUS is added after section SPAIN; (3) in Annex 5, a new section DENMARK is added after section CZECH REPUBLIC. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 166, 30.4.2004, p. 1. (2) OJ L 284, 30.10.2009, p. 1.